DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed June 28, 2022 is received and entered.
2.	Claims 1 – 7 are amended.  Claim 8 is cancelled.  Claims 1 – 7 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 7 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 7 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Inomata et al. (U.S. Pub. 2018/0322681), Williams (U.S. Pub. 2017/0337352), Bradski (U.S. Pub. 2016/0358181), Matsuzawa et al. (U.S. Pub. 2017/0277222), Lake et al. (U.S. Pub. 2019/0392163), and Braun et al. (U.S. Pub. 2013/0021225).
Regarding claim 1, neither Inomata nor Williams nor Bradski nor Matsuzawa nor Lake nor Braun teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“a state detection unit that detects a first state in which the mounting portion is attached to the head and a second state in which the mounting portion is detached from the head; and
a display control unit that causes the image display unit to stop displaying the image when the state detection unit detects the second state a plurality of times within a predetermined period of time.”
Regarding claim 3, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 and 4 – 7, these claims are allowed based on their respective dependence from claims 1 and 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626